CORRETED NOTICE OF ALLOWABILITY
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS, amend claim 12 as follows: 

12.	(Currently Amended) The method of any one of claims 1 to [[11]]9 wherein the mix water comprises carbonated wash waster in an amount that results in a concrete mix that is at least 5% stronger at a time after pouring than the same concrete mix made without carbonated wash water. 


Allowable Subject Matter
Claims 1-9, 12, 14, and 28-34 are allowed for the reasons stated in the Notice of Allowance mailed 6/7/2022. The examiner’s amendment above is to correct the claim dependency of claim 12 since claims 10 and 11 are canceled.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Thursday (8:30 am - 6:00 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anshu Bhatia/
Primary Examiner, Art Unit 1774